DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a Final Office action in response to the Applicant submission received on 07/28/2022.
3.    	Claims 1-20 are currently pending and have been examined.

Response to amendment

4.	This is a Final Office action in response to applicant’s remarks/arguments filed on 07/28/2022. 
5.	Status of the claims:
	•	Claims 1-20 have been amended.
•	Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments

6.	Applicant’s remarks/arguments filed on 07/28/2022 with respect to amended independent claims 1, 8, and 15 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of HOSSEINIAN et al. (WO 2019/160737 A1).
7.    	In response to Applicant’s remarks/arguments filed on 07/28/2022 regarding amended independent claims 1, 8, and 15, the Examiner acknowledges that Li does not explicitly teach the newly recited features of “wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal” as argued by Applicant. However, the system of HOSSEINIAN et al. (WO 2019/160737 A1) cures this deficiency.
Please see the rejection below.


Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140192732 A1) in view of Gupta et al. (US 20200059906 A1) and further in view of HOSSEINIAN et al. (WO 2019/160737 A1).

Regarding claim 1, Chen discloses an apparatus, comprising: 
a transceiver configured to transmit configuration information indicating one of a maximum transmission block size (TBS) or a maximum modulation and coding scheme (MCS ) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) reception (Chen, para. 17, 33, 112, claims 10, 12, 29: receive a transmission via a wireless channel, and identify a format of control channel used to transmit the received transmission, wherein a first transport block size (TBS) table is mapped from a first MCS table and a second TBS table is mapped from a second MCS table, the second TBS table comprising at least one TBS that is greater than a maximum TBS in the first TBS table, and wherein a single MCS table associates with each assignment of a physical downlink shared channel (PDSCH)),  
and transmit a signal indicating whether the PUSCH transmission or PDSCH reception uses a default MCS (Chen, para. 112, 117: one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH). Moreover, section 117 discloses each MCS identified by the MCS generation module 725 may be based on a single MCS table. In one configuration, each assignment of a PDSCH by the eNB 105-c may be associated with a single MCS table), or 
an MCS that is determined based on at least the configured maximum MCS, 
wherein the PUSCH is received or the PDSCH is transmitted based on the signal (Chen, para. 112, 121, 122: a PDSCH transmission may be associated with the MCS and the TBS. Moreover, section 112 further discloses one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH)).
Chen does not appear to explicitly disclose a transceiver configured to transmit configuration information including at least an indication of a configuration for the above claimed limitations.
In a similar field of endeavor, Gupta discloses a transceiver configured to transmit configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) reception (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta by using the above features into the system of Chen such as transmitting configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.
Chen as modified by Gupta does not appear to explicitly disclose wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal.
In a similar field of endeavor, HOSSEINIAN discloses wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal (HOSSEINIAN, Fig. 2, para. 129, 132, 136, 93: a WTRU supporting non-terrestrial networks may determine and adapt the parameters related to its supported soft buffer and indicate them to the gNB through UL signaling. In one example, a WTRU may determine and indicate to the gNB the maximum TBS that it may support based on soft buffer size, or WTRU capability, or a combination of these. The WTRU may determine a calculated maximum TBS based on the expected Round Trip Time (RTT) of the transmission and then select an identified maximum TBS among the NR TBS coded sizes smaller than the largest TBS defined in NR. The RTT depends on the distance to and thus typically on the type of the airborne (e.g., High Altitude UAS Platforms (HAPs)) or spaceborne (e.g., Satellites (LEO, MEO, GEO)) vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen as modified by Gupta with the teaching of HOSSEINIAN to include the above features such as the maximum TBS is configured based on a mapping between the maximum TBS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal as taught by HOSSEINIAN. The motivation for doing so would have been to enable multiple wireless users to access contents through the sharing of system resources, including wireless bandwidth.

Regarding claims 2, 9, 16, Chen as modified by Gupta and HOSSEINIAN discloses the apparatus of claim 1, however, Gupta further discloses wherein the configured maximum TBS is determined based on a configured maximum number of frequency domain resources (Gupta, para. 65, 69, 77-78 also claim 14: wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta and HOSSEINIAN by using the above features into the system of Chen such as the one of the determined TBS is the configured maximum TBS as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

Regarding claims 3, 10, 17, Chen as modified by Gupta and HOSSEINIAN discloses the apparatus of claim 1, however, Gupta further discloses wherein the configured maximum number of frequency resources is indicated by a master information block (MIB) or a system information block 1 (SIB1) (Gupta, para. 69, 77-78, 103: receiving a TBS configuration using an radio resource control (RRC) communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen as modified by HOSSEINIAN with the teaching of Gupta to include the above features into the system of Chen such as using radio resource control (RRC) signaling for one or more of the configured maximum TBS as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

Regarding claims 4, 11, 18, Chen as modified by Gupta and HOSSEINIAN discloses the apparatus of claim 1, wherein the configured maximum TBS is determined based on a configured number of hybrid automatic repeat request (HARQ) processes (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta to include the above features into the system of Chen such as one or more of the configured maximum TBS is determined based on a configured maximum amount of frequency domain resources as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.

Regarding claims 6, 13, 20, Chen as modified by Gupta and HOSSEINIAN discloses the apparatus of claim 4, wherein  configured number of HARQ processes based on NXT, T,' where N is a predefined value, T, is a predefined maximum TBS, and T7, is the configured maximum TBS (Chen, para. 27, 84: the identification of one of the at least two MCS tables is based at least in part on a downlink control information (DCI) format. Moreover, section 84 discloses the different types of control information correspond to different DCI message sizes. DCI is therefore categorized into different DCI formats, where a format corresponds to a certain message size. The Physical Downlink Control Channel (PDCCH) is used to carry downlink control information (DCI) which signals allocation of resources to the UE, i.e. the DCI FORMAT can be  a standard DCI).

Regarding claims 7, 14, Chen as modified by Gupta and HOSSEINIAN discloses the apparatus of claim 1, wherein configured maximum MCS overridden to a predefined modulation scheme based on a system mode (Chen, para. 84, 122: the Physical Downlink Control Channel (PDCCH) is used to carry downlink control information (DCI) which signals allocation of resources to the UE. Moreover, section 122 discloses a PDSCH rate-matching and Quasi-co-location Indication (PQI) information field may be included in downlink control information (DCI) to dynamically indicate to the UE which one out of up to four PQI parameters configured by higher layers is to be used for a particular PDSCH transmission).

Regarding claim 8, Chen discloses a method, comprising: 
transmitting configuration information indicating one of a maximum transmission block size (TBS) or a maximum modulation and coding scheme (MCS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) reception (Chen, para. 17, 33, 112, claims 10, 12, 29: receive a transmission via a wireless channel, and identify a format of control channel used to transmit the received transmission, wherein a first transport block size (TBS) table is mapped from a first MCS table and a second TBS table is mapped from a second MCS table, the second TBS table comprising at least one TBS that is greater than a maximum TBS in the first TBS table, and wherein a single MCS table associates with each assignment of a physical downlink shared channel (PDSCH)), 
and transmitting a signal indicating whether the PUSCH transmission or PDSCH reception uses a default MCS (Chen, para. 112, 117: one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH). Moreover, section 117 discloses each MCS identified by the MCS generation module 725 may be based on a single MCS table. In one configuration, each assignment of a PDSCH by the eNB 105-c may be associated with a single MCS table), or
an MCS that is determined based on at least the configured maximum MCS, 
wherein the PUSCH is received or the PDSCH is transmitted based on the signal (Chen, para. 112, 121, 122: a PDSCH transmission may be associated with the MCS and the TBS. Moreover, section 112 further discloses one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH)).
Chen does not appear to explicitly disclose a transceiver configured to transmit configuration information including at least an indication of a configuration for the above claimed limitations.
In a similar field of endeavor, Gupta discloses a transceiver configured to transmit configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) reception (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta by using the above features into the system of Chen such as transmitting configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.
Chen as modified by Gupta does not appear to explicitly disclose wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal.
In a similar field of endeavor, HOSSEINIAN discloses wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal (HOSSEINIAN, Fig. 2, para. 129, 132, 136, 93: a WTRU supporting non-terrestrial networks may determine and adapt the parameters related to its supported soft buffer and indicate them to the gNB through UL signaling. In one example, a WTRU may determine and indicate to the gNB the maximum TBS that it may support based on soft buffer size, or WTRU capability, or a combination of these. The WTRU may determine a calculated maximum TBS based on the expected Round Trip Time (RTT) of the transmission and then select an identified maximum TBS among the NR TBS coded sizes smaller than the largest TBS defined in NR. The RTT depends on the distance to and thus typically on the type of the airborne (e.g., High Altitude UAS Platforms (HAPs)) or spaceborne (e.g., Satellites (LEO, MEO, GEO)) vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen as modified by Gupta with the teaching of HOSSEINIAN to include the above features such as the maximum TBS is configured based on a mapping between the maximum TBS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal as taught by HOSSEINIAN. The motivation for doing so would have been to enable multiple wireless users to access contents through the sharing of system resources, including wireless bandwidth.

Regarding claim 15, Chen discloses an apparatus, comprising: 
a transceiver configured to receive configuration information including at least an indication of a configuration for 
a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) reception (Chen, para. 17, 33, 112, claims 10, 12, 29: receive a transmission via a wireless channel, and identify a format of control channel used to transmit the received transmission, wherein a first transport block size (TBS) table is mapped from a first MCS table and a second TBS table is mapped from a second MCS table, the second TBS table comprising at least one TBS that is greater than a maximum TBS in the first TBS table, and wherein a single MCS table associates with each assignment of a physical downlink shared channel (PDSCH)), or 
a maximum modulation and coding scheme (MCS) for the one of the PUSCH transmission or the PDSCH transmission; and 
a controller configured to 
receive a signal indicating whether the PUSCH or PDSCH transmission uses a default MCS (Chen, para. 112, 117: one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH). Moreover, section 117 discloses each MCS identified by the MCS generation module 725 may be based on a single MCS table. In one configuration, each assignment of a PDSCH by the eNB 105-c may be associated with a single MCS table), or 
determine an MCS based on at least the configured maximum MCS, 
wherein the transceiver is configured to transmit the PUSCH or receive the PDSCH based on the determined TBS and the determined MCS (Chen, para. 112, 121, 122: a PDSCH transmission may be associated with the MCS and the TBS. Moreover, section 112 further discloses one or more TBS tables may be mapped from a new MCS table being used to identify MCSs for transmissions via a physical downlink shared channel (PDSCH)).
Chen does not appear to explicitly disclose a transceiver configured to transmit configuration information including at least an indication of a configuration for the above claimed limitations.
In a similar field of endeavor, Gupta discloses a transceiver configured to transmit configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) for one of a physical uplink shared channel (PUSCH) transmission or a physical downlink shared channel (PDSCH) transmission (Gupta, para. 10, 65, see also claims 9, 14 and 27: a communication device configured to receive a transport block size (TBS) configuration containing at least a portion of a frequency-domain resource allocation; and the communication device configured to receive a downlink control information (DCI) message having an additional portion of the frequency-domain resource allocation, the TBS configuration and the additional portion of the frequency-domain resource allocation having frequency-domain resource allocation information to support data communication, wherein the transport block size (TBS) configuration comprises a configuration selected from the group consisting of a fixed-packet size transport block size (TBS) configuration, a TBS+k configuration, a (1+delta)*TBS configuration, and a maximum (max) TBS value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen with the teaching of Gupta by using the above features into the system of Chen such as transmitting configuration information including at least an indication of a configuration for a maximum transmission block size (TBS) as taught by Gupta. The motivation for doing so would have been to provide various improvements to the wireless interface, processing improvements, and the enablement of higher bandwidth to provide additional features and connectivity.
Chen as modified by Gupta does not appear to explicitly disclose wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal.
In a similar field of endeavor, HOSSEINIAN discloses wherein the maximum TBS or the minimum MCS is configured based on a mapping between the maximum TBS or the maximum MCS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal (HOSSEINIAN, Fig. 2, para. 129, 132, 136, 93: a WTRU supporting non-terrestrial networks may determine and adapt the parameters related to its supported soft buffer and indicate them to the gNB through UL signaling. In one example, a WTRU may determine and indicate to the gNB the maximum TBS that it may support based on soft buffer size, or WTRU capability, or a combination of these. The WTRU may determine a calculated maximum TBS based on the expected Round Trip Time (RTT) of the transmission and then select an identified maximum TBS among the NR TBS coded sizes smaller than the largest TBS defined in NR. The RTT depends on the distance to and thus typically on the type of the airborne (e.g., High Altitude UAS Platforms (HAPs)) or spaceborne (e.g., Satellites (LEO, MEO, GEO)) vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen as modified by Gupta with the teaching of HOSSEINIAN to include the above features such as the maximum TBS is configured based on a mapping between the maximum TBS and a non-terrestrial network (NTN) mode, the NTN mode corresponding to a distance between the base station and a terminal as taught by HOSSEINIAN. The motivation for doing so would have been to enable multiple wireless users to access contents through the sharing of system resources, including wireless bandwidth.
13.	Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140192732 A1) in view of (Gupta et al. and HOSSEINIAN et al.) and further in view of Yasukawa et al. (US 20200305177 A1).

Regarding claims 5, 12, 19, Chen as modified by Gupta and HOSSEINIAN discloses the apparatus of claim 4, wherein the number of hybrid automatic repeat request (HARQ) processes is determined based on  NXTc/L with the exception where N is a predefined value, T. is a predefined maximum TBS, and L is the configured number of HARQ processes.
In a similar field of endeavor, NTT DOCOMO discloses wherein a number of hybrid automatic repeat request (HARQ) processes is determined based on the maximum TBS (NTT DOCOMO, para. 90: determine the number of HARQ processes to be increased, on the basis of the maximum TB size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen as modified by Gupta and HOSSEINIAN with the teaching of NTT DOCOMO to include the above features into the system of Chen such as wherein a number of hybrid automatic repeat request (HARQ) processes is determined based on the maximum TBS as taught by NTT DOCOMO. The motivation for doing so would have been to provide technique that can appropriately achieve low-delay communication when a radio frame structure in which DL and UL can be flexibly switched is used.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466